DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/09/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
   				       Drawings
Applicant’s drawings filed on 05/09/2019 have been inspected and are in compliance with MPEP 608.02.
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Jay H. Anderson (Reg. No. 38,371) on 05/06/2021.
The application has been amended as follows:

including a processing system having a processor and configured for controlling access to one or more datasets in a dataset exchange environment, the system comprising:
a dataset validation platform capable of controlling access to one or more of the datasets in the dataset exchange environment, wherein the dataset validation platform is configured to perform operations comprising:
receiving first metadata about a first dataset, the first metadata indicating identification data for a source of the first dataset and an availability requirement of the first dataset, wherein the availability requirement indicates one or more criteria for use of the first dataset;
receiving, from a requesting system, a request to access the first dataset, the request indicating additional identification data of the requesting system, second metadata of a second dataset, and a requested transformation based on the first dataset and the second dataset;
receiving a compliance verification indicating that the requested transformation is compliant with the availability requirement of the first dataset;
responsive to the receiving the compliance verification, generating a first data block including the first metadata and a second data block including a combination of the identification data of the requesting system, the second metadata, and the compliance verification; 
modifying a cryptographically signed record to include the first data block and the second data block; and 
providing, to the requesting system, access to the first dataset.

2.  (Original)	The system of claim 1, the dataset validation platform further configured to perform operations comprising:
verifying the source of the first dataset, wherein the verifying the source includes validating the identification data of the source; and
verifying the requesting system, wherein the verifying the requesting system includes validating the additional identification data of the requesting system.



4.  (Original)	The system of claim 1, wherein the modifying the cryptographically signed record includes appending the first data block and the second data block to at least one additional data block in the cryptographically signed record via a blockchain technique.

5.  (Original)	The system of claim 1, wherein the compliance verification further indicates that the requested transformation is compliant with an additional availability requirement of the second dataset.

6.  (Original)	The system of claim 1, wherein the first metadata indicates a protected field that is included in the first dataset, and the second metadata indicates an unprotected field included in the second dataset, wherein the protected field complies with a security standard and the unprotected field does not comply with the security standard,
wherein the compliance verification is based on a comparison of the protected field to the unprotected field.

7.  (Original)	The system of claim 1, wherein the providing access to the first dataset includes providing, to the requesting system, one or more of: an authentication token, a security certificate, or an access point for a secured communication channel.

8.  (Original)	The system of claim 1, the dataset validation platform further configured to perform operations comprising: 
receiving a compliance alert indicating that the transformation based on the first dataset and the second dataset violates a privacy limitation of the availability requirement of the first dataset, wherein the privacy limitation indicates a level of privacy required by transformations based on, at least, the first dataset; 
modifying access of the requesting system to the first dataset;
responsive to the receiving the compliance alert, generating a third data block including the compliance alert; and


9.  (Original)	The system of claim 8, wherein the modifying access to the first dataset includes revoking access of the requesting system to the first dataset. 

10.  (Original)	 The system of claim 8, wherein the compliance alert is received from an additional computing system that is configured to audit one or more cryptographically signed records that include data blocks describing dataset availability.

11.  (Currently amended)   A method of generating a cryptographically signed record of dataset availability, the method including operations performed by a dataset validation platform, the operations comprising:
receiving, by the dataset validation platform, first metadata about a first dataset, the first metadata indicating identification data for a source of the first dataset and an availability requirement of the first dataset, wherein the availability requirement indicates one or more criteria for use of the first dataset;
verifying, by the dataset validation platform, the source of the first dataset, wherein verifying the source includes validating the identification data of the source;
generating, by the dataset validation platform, a first data block including a first combination of the first metadata and validation data describing the verifying of the source; 
modifying, by the dataset validation platform, the cryptographically signed record to include the first data block;
receiving, by the dataset validation platform and from a requesting system, a request to access the first dataset, the request indicating additional identification data of the requesting system, second metadata of a second dataset, and a requested transformation based on the first dataset and the second dataset;
verifying, by the dataset validation platform, the requesting system, wherein verifying the requesting system includes validating the additional identification data of the requesting system;
receiving, by the dataset validation platform, a compliance verification indicating that the requested transformation is compliant with the availability requirement of the first dataset;
responsive to receiving the compliance verification, generating, by the dataset validation platform, a second data block including a combination of the identification data of the requesting system, the second metadata, and the compliance verification; 
modifying, by the dataset validation platform, the cryptographically signed record to include the second data block; and 
providing, via the dataset validation platform and to the requesting system, access to the first dataset.      

12.  (Original)	 The method of claim 11, wherein the verifying the source further includes providing a validation request to verify an origin of the first dataset. 

13.  (Original)	 The method of claim 11, wherein the modifying the cryptographically signed record includes appending the first data block to an additional data block in the cryptographically signed record via a blockchain technique.

14.  (Currently amended)   The method of claim 11, the operations further comprising:
receiving, by the dataset validation platform, a compliance alert regarding the transformation based on the first dataset and the second dataset,
wherein the compliance alert is received from an additional computing system that is configured to audit one or more cryptographically signed records that include data blocks describing dataset availability.







15.  (Currently amended)   The method of claim 11, 

16.  (Currently amended)  The method of claim 11, 
wherein the compliance verification is based on a comparison of the protected field to the unprotected field.

17.  (Currently amended)   The method of claim 11, 
receiving, by the dataset validation platform, a compliance alert indicating that the transformation based on the first dataset and the second dataset violates a privacy limitation of the availability requirement of the first dataset, wherein the privacy limitation indicates a level of privacy required by transformations based on, at least, the first dataset; 
modifying, by the dataset validation platform, access of the requesting system to the first dataset;
responsive to the receiving the compliance alert, generating a third data block including the compliance alert; and
modifying, by the dataset validation platform, the cryptographically signed record to include the third data block.

18.  (Original)	 The method of claim 17, wherein the modifying access to the first dataset includes revoking access of the requesting system to the first dataset. 

19.  (Original)	 The method of claim 17, wherein the modifying access of the requesting system to the first dataset includes modifying one or more of: an authentication token, a security certificate, or an access point for a secured communication channel with the requesting system.

20.  (Currently amended)  A system including a processing system having a processor and configured for controlling access to one or more datasets in a dataset exchange environment, the system comprising:
a dataset validation platform capable of controlling access to one or more of the datasets in the dataset exchange environment, wherein the dataset validation platform is configured to perform operations comprising:
receiving first metadata about a first dataset, the first metadata indicating identification data for a source of the first dataset and an availability requirement of the first dataset, wherein the availability requirement indicates one or more criteria for use of the first dataset;
receiving, from a requesting system, a request to access the first dataset, the request indicating additional identification data of the requesting system, second metadata of a second dataset, and a requested transformation based on the first dataset and the second dataset;
receiving a compliance alert indicating that the transformation based on the first dataset and the second dataset violates a privacy limitation of the availability requirement of the first dataset, wherein the privacy limitation indicates a level of privacy required by transformations based on, at least, the first dataset; 
responsive to the receiving the compliance alert, generating a first data block including the first metadata and a second data block including a combination of the identification data of the requesting system, the second metadata, and the compliance alert; 
modifying a cryptographically signed record to include the first data block and the second data block; and 
preventing access, of the requesting system, to the first dataset.


				Allowable Subject Matter
Claims 1-20 are allowed.
   Reason for allowance
The invention defined in claims 1, 11 and 20 are not suggested by the prior art of record. 
The prior art of record (in particular, ANDERSON; MAYA et al. US 20190286828 A1, van Rotterdam; Jeroen Mattijs et al. US 10248316 B1, Franzoni Martinez; Ignacio US 20170063883 A1, Shen; Jinmei et al. US 20080172737 A1, Lee; Seok Woo et al. US 20200242081 A1, Xu; Zhijia et al. US 20200279232 A1, Rule; Jeffrey et al. US 10535062 B1, Goldsteen; Abigail et al. US 20180189509 A1, van Rotterdam; Jeroen Mattijs et al. US 10248316 B1 and  Padmanabhan; Prithvi Krishnan et al. US 20190238525 A1) singly or in combination does not disclose, with respect to independent claim 1 “receiving first metadata about a first dataset, the first metadata indicating identification data for a source of the first dataset and an availability requirement of the first dataset, wherein the availability requirement indicates one or more criteria for use of the first dataset;
receiving, from a requesting system, a request to access the first dataset, the request indicating additional identification data of the requesting system, second metadata of a second dataset, and a requested transformation based on the first dataset and the second dataset;
receiving a compliance verification indicating that the requested transformation is compliant with the availability requirement of the first dataset;
responsive to the receiving the compliance verification, generating a first data block including the first metadata and a second data block including a combination of the identification data of the requesting system, the second metadata, and the compliance verification;
modifying a cryptographically signed record to include the first data block and the second data block; and
providing, to the requesting system, access to the first dataset.” and similar limitations of independent claims 11 and 20 in combination with the other claimed features as a whole.
Therefore independent claims 1, 11 and 20 are allowed.
Dependent claims 2-10 and 12-19 are also allowed based on their dependencies on independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493